DETAILED ACTION                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Reopening of Prosecution After Appeal Brief
2. 	In response to the Pre-Appeal Brief filed on 09/28/2021, a conference was held with Examiner’s Supervisor and the USPTO’s OPQT specialist to discuss the Applicant’s arguments presented in the Pre-Appeal Brief. Based on a decision made from the conference, the PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
4.	Claims 46-50, 52-60 and 62-65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Felsenstein et al. (US 6421617 B2) in view of McCauley (US 6263392 B1), Baneth (US 5603065 A) and Gemmell et al. (US 4383254 A).
	Regarding claim 46, Felsenstein discloses a method for interfacing a user device with an input device using human breath (Abstract; col. 1, line 61 – col. 2, line 12), the method comprising: in a user device (e.g., Fig. 5) that generates a graphical user 
	Felsenstein does not mention explicitly: determining whether the received one or more signals are compliant with an HID profile, wherein breath user interface processing is only performed on signals that are not compliant with the HID profile; enabling the user to navigate the first graphical object toward a second graphical object 
McCauley discloses a method and system for interfacing multiple peripheral devices to a host computer (Abstract), comprising: determining whether the received one or more signals from an user input device or multiple peripheral devices are compliant with an HID profile supported by the user device or multiple peripheral devices (col. 4, lines 2-6);Page 9 of 41 Application Ns 12/056,171Reply to Office Action of June 2, 2017passing the received one or more signals to interface software for processing HID compliant signals, if it is determined that the received one or more signals are compliant with the HID profile (col. 4, lines 6-14); passing the received one or more signals to software for performing a breath user interface processing, if it is determined that the received one or more signals are not compliant with the HID profile (col. 4, lines 6-14; col. 10, lines 20-28).
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the invention of Felsenstein by incorporating McCauley’s recognition/validation of HID compliance for the received one or more signals from the user input device to arrive at the instantly claimed method and system with a reasonable expectation of success. The ordinary artisan would have been motivated to make the modification because said modification would have resulted in increasing the efficiency and reducing the cost and complexity of computer interface hardware designs that incorporate multiple input, output and/or bidirectional peripheral devices (McCauley, col. 2, lines 35-38).
	The combination of Felsenstein/McCauley does not mention explicitly: enabling the user to navigate the first graphical object toward a second graphical object on the 
	Baneth discloses a method for controlling a user device for a disabled person (Abstract), comprising: in a user device (12) that generates a graphical user interface (GUI) for display to a user (col. 2, lines 40-44; col. 6, lines 55-64); displaying a first graphical object (e.g., a cursor) on the GUI of the user device at a location controlled by the user via the received one or more signals (col. 7, lines 1-12); enabling the user to navigate the first graphical object toward a second graphical object on the GUI, and enabling the user to select the second graphical object (col. 6, lines 11-14; col. 7, lines 1-12).
	Since Felsenstein teaches general application of the disclosed method for interfacing a user device with an input device using human breath (Felsenstein, col. 10, lines 8-17) and Baneth teaches the desirability for a relatively simple and low cost implementation of a hands-free input device of a computer (Baneth, col. 2, lines 4-9), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the invention of Felsenstein by incorporating Baneth’s teaching of cursor movement/navigation and the enter key mechanisms to arrive at the instantly claimed invention with a reasonable expectation of success. The ordinary artisan would have been motivated to make the modification because doing so would provide a cost-effective way to enable the user to navigate through the GUI by selective moving a cursor object on the display screen (Baneth, col. 7, lines 8-12) and further make a selection of a second graphical object as desired 
The combination of Felsenstein/McCauley/Baneth does not mention explicitly: receiving data from another device that is used to customize the GUI of the user device.
	Gemmell discloses a method for controlling a user device for a disabled person (Abstract; col. 1, lines 17-36), comprising: in a user device that generates a user interface (col. 2, lines 39-42) for display to a user, receiving one or more signals from a user input device (col. 2, lines 39-45; col. 3, lines 1-7); displaying a first graphical object (e.g., a respective LED selectively actuated by the user at a desired location) on the user interface at a location controlled by the user via the received one or more signals (col. 2, lines 39-45; col. 9, lines 25-29); receiving data from another device (e.g., the receiver of a television in operation under the control of said device, see col. 1, lines 17-42) that is used to customize the user interface of the user device (by inherency, when the invention is applied to control a TV set, display unit 100 must include the received data that is associated or mapped to media content/TV program to be remotely accessed by said device; and the data received via the receiver is used to customize the user interface of the user device, e.g., different media contents to be displayed by the television); wherein said another device comprises a communication device (by inherency, said receiver receives television signals broadcast through a transmitter which are converted into images to be displayed by the television), wherein said another device is configured to transfer data to said device (Fig. 1), and wherein said transferred data is associated or mapped to media content that is remotely accessed by said device (col. 1, line 45 – col. 2, line 7).

Regarding claim 47, Felsenstein discloses: wherein the user input device is operable to detect various velocities of flow of human breath (col. 3, lines 12-27).  
Regarding claim 48, Felsenstein discloses: wherein the received one or more signals are formatted into a HID profile (col. 8, lines 6-20; col. 9, line 55 – col. 9, line 7).
  Regarding claim 49, Felsenstein discloses: wherein performing breath user interface processing comprises processing the received one or more signals via a custom driver (col. 7, line 61 – col. 8, line 20; note, the term “custom driver” is given a broad interpretation, e.g., “a group of files that enable one or more hardware devices to communicate with the computer's operating system” wherein the setting of the files can be customized by a user or selectable under control of appropriate software).  

Regarding claim 52, Felsenstein discloses: wherein the user input device is operable to detect kinetic energy caused by human breath expelled by the user (col. 3, lines 12-27; col. 8, line 5 - col. 9, line 33).
Regarding claim 53, Felsenstein does not but Gemmell teaches: wherein the user device is operable to receive media content that is remotely accessed by the user device (col. 1, line 45 – col. 2, line 7: by inherency, when the invention is applied to control a TV set, display unit 100 must include the received data that is associated or mapped to media content/TV program to be remotely accessed by said device).  
Regarding claim 54, Felsenstein does not mention explicitly: wherein the user input device comprises a micro-electro-mechanical system (MEMS) detector.  
	The examiner takes official notice that a micro-electro-mechanical system (MEMS) detector, such as a MEMs-based differential pressure sensor, utilized to detect a flow expelled to the sensor is well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use such a MEMS detector in the invention of Felsenstein in order to provide a flow and/or pressure sensor system which can be more readily integrated with modern digital products such as analog-to-digital converter (ADC) circuits, integrated preamplifier, etc. into the same MEMS sensor to make the system more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claims 55-57, Felsenstein discloses: formatting the received one or more signals into a HID profile (col. 8, lines 6-20; col. 9, line 55 – col. 9, line 7) or a 
	Regarding claim 58, Felsenstein discloses: wherein the interfacing with the user device is agnostic to any particular operating system (OS) platform on the user device (inherent to the structure and configuration shown in Figs. 2 and 3).  
	Regarding claim 59, Felsenstein discloses: wherein the received one or more signals comprise digital signals (Fig. 2).  
Regarding claim 60, Felsenstein does not mention explicitly: wherein the received one or more signals are compliant with a universal serial bus (USB) HID class.
McCauley discloses a method and system for interfacing multiple peripheral devices to a host computer (Abstract), comprising: determining whether the received one or more signals from an user input device or multiple peripheral devices are compliant with an HID profile supported by the user device or multiple peripheral devices (col. 4, lines 2-6); wherein said received one or more signals are compliant with a universal serial bus (USB) HID class (col. 5, lines 24-30 and 46-53).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply McCauley USB communication technique to the above mentioned combination of Felsenstein/McCauley/Baneth/Gemmell, as an intended use of McCauley’s USB technique, in order to facilitate the application of Felsenstein’s human interface device to any computer which supports USB protocol 
Regarding claim 62 and 63, Felsenstein discloses does not mention explicitly: interfacing with the user input device utilizing one or more applets; and interfacing with the GUI of the user device based on one or more outputs generated by the one or more applets.  
The examiner takes official notice that interfacing with a user input device utilizing one or more applets such as a Java Applet and interfacing with a GUI of a user device based on one or more outputs generated by said one or more applets are well known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply such well-known client-side GUI interface technique into the invention of Felsenstein in order to make the system more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 64 and 65, Felsenstein does not mention explicitly: wherein the user device comprises one or more of a personal computer (PC), a laptop, a notebook computer, a television (TV), game console, telemetric device a display device, and/or a handheld device; wherein the handheld device comprises one or more of a smartphone, a mobile telephone, a mobile multimedia player, navigation device and/or a remote controller.
However, it is deemed that the feature in question relates merely to receiving said one or more inputs from one or more of a personal computer (PC), a laptop, a notebook computer and/or a handheld device. Since the combination of .
5.	Claim 51 is rejected under 35 U.S.C. 103(a) as being unpatentable over Felsenstein et al. in view of McCauley, Baneth and Gemmell et al. as applied to claim 46 above, further in view of Harris et al. (US 6282183 B1).
Regarding claim 51, the combination of Felsenstein/McCauley/Baneth/Gemmell does not mention explicitly: wherein the user device and the another device are in peer-to-peer communication, and wherein the user device is operable to access an external network.  
Harris discloses a method and system (e.g., Fig. 1) for authorizing couplings between devices in a capability addressable network (Abstract), comprising: a second device is configured to transfer data from said second device to a first device via a peer-to-peer wireless connection, and wherein said transferred data is remotely accessed by 
Since Felsenstein teaches the general application of said device (col. 10, lines 8-17) and Harris also teaches interaction between short-range wireless devices, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art at to incorporate Harris’ teaching of peer-to-peer wireless connection and transferring data for customizing a graphical user interface of said device into the combination of the combination of Felsenstein/McCauley/Baneth/Gemmell to arrive at the claimed invention, as an intended use of the technique taught by Harris. Doing so would allow said device to be configured to interact with another device via a peer-to-peer network in which node addressing as well as the graphical user interface of said device are all dynamically configurable (Harris, col. 1, lines 21-27; col. 21, lines 12-25; col. 22, lines 25-40). It is held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
6.	Claim 61 is rejected under 35 U.S.C. 103(a) as being unpatentable over Felsenstein et al. in view of McCauley, Baneth and Gemmell et al. as applied to claim 46 above, further in view of further in view of Pandana (US 7038665 B1).
Regarding claim 61, the combination of Felsenstein/McCauley/Baneth/Gemmell does not mention explicitly: wherein the received one or more signals are compliant with a wireless protocol HID class.
Pandana discloses an HID input device (e.g., a pointing device 300 in Fig. 1), comprising: a host computer system for receiving one or more signals from the HID 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply Pandana wireless communication technique to the combination of Felsenstein/McCauley/Baneth/Gemmell as an intended use of Pandana’s wireless technique in order to facilitate the application of Felsenstein’s human interface device to any computer which supports wireless protocol HID class. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

Response to Arguments
7.	Applicant's arguments received 09/28/2021 with respect to new claims 46-65 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-6 as set forth above in this Office action.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864